DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a First Action on the Merits.
Application Data Sheet
Please note that in the Application Data Sheet (ADS) submitted 3/5/2021, the present application is recorded as being a divisional of the parent application.  This is incorrect as no restriction was made on any of the parent applications.  Also, the ADS states that the parent application (16/047,677) is pending when in fact it has been patented and is now US Pat. 10,942,103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s)1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 6:  It is unclear what limitation the language “wherein the oscillation frequency of the delivery element, the oscillation build-up behaviour of the delivery element, the oscillation decay behaviour of the delivery element, or any combination thereof is indicative of a measurement of an oscillation behaviour of the delivery element” has on the scope of the claim.  It appears that this language could be summarized as “the oscillation behavior is the oscillation behavior” which is tautological.  The Examiner recommends clarifying this language or removing it from claim 1.  This rejection also applies to the phrase “wherein the oscillation amplitude is also indicative of the measurement of the oscillation behaviour of the delivery element” at the end of claim 6.
Regarding claims 2-16:  These claims are rejected as indefinite for depending from an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 12 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 12:  Claim 12 recites that the fluid is a liquid, but claim 1 states that it is “a blood pump system”.  Since blood is a liquid, claim 12 does not further limit claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by MILES et al. (US Pub. 2005/0214131).
Regarding claim 19:  MILES discloses:  A blood pump system comprising: a blood pump (para. 2, FIG. 1A), the blood pump further including a delivery element (para. 25) and a magnetic bearing (para. 25), the magnetic bearing comprising a permanent magnet (para. 27) and a coil (para. 27), wherein the coil is configured to cause an oscillation of the delivery element by generation of a thrust force against the delivery element (“applying a shock impulse” in para. 58), the thrust force caused by an application of an excitation signal to the coil (para. 58), and wherein the permanent magnet is configured to apply a counter-force against the thrust force (para. 58; counter force causes the damping as shown in FIG. 5A); a control device (controller in para. 13) configured to stabilize the position of the delivery element by control of current through the coil (using VSP control algorithm in para. 27), the control device also configured to cause the application of the excitation signal to the coil for excitation of the oscillation of the delivery element (para. 58); and a sensor (position sensor in para. 29) configured to detect a measurement of an oscillation behaviour of the delivery element.
Regarding claim 20:  MILES discloses:  the control device (controller in para. 13) is further configured to determine a fluid-mechanically effective parameter of a fluid flowing by the delivery element based on the oscillation behaviour of the delivery element (para. 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim (s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MILES et al. (US Pub. 2005/0214131) in view of NUESSER et al. (US Pub. 2008/0091265).
Regarding claims 1 and 4:  MILES discloses:  A blood pump system comprising: a fluid pump (para. 2, FIG. 1A) configured to pump a fluid (para. 2), the fluid pump including an excitation device (“applying a shock impulse” in para. 58; This is energy supplied to the magnetic bearing as discussed in para. 45-47), a magnetic bearing (para. 25), and a delivery element mounted in the magnetic bearing (para. 25); and a sensor (position sensor in para. 29), a time detection device (inherent in the measurement of time discussed in para. 49), or a combination thereof; wherein a coil of the excitation device is configured to cause an oscillation of the delivery element by generation of a thrust force against the delivery element (“applying a shock impulse” in para. 58), the thrust force caused by an application of an excitation signal to the coil of the excitation device (para. 58); wherein a coil of the magnetic bearing is configured to apply a counter-force against the thrust force (para. 58; counter force causes the damping as shown in FIG. 5A); wherein the coil of the magnetic bearing is configured to generate the counter-force so as to stabilize a position of the delivery element (position damping as shown in FIGS. 2A, 2B, and 5A); wherein the sensor is configured to measure an oscillation frequency of the delivery element (para. 58), the time detection device is configured to measure an oscillation build-up behaviour of the delivery element, the time detection device is configured to measure an oscillation decay behaviour of the delivery element (para. 29), or any combination thereof; and wherein the oscillation frequency of the delivery element, the oscillation build-up behaviour of the delivery element, the oscillation decay behaviour of the delivery element, or any combination thereof is indicative of a measurement of an oscillation behaviour of the delivery element (This clause seems to state that the oscillation behavior is the oscillation behavior and does not limit the structure of claim 1.  See 112 rejection above.).
MILES does not disclose an axial pump and therefore does not disclose that the coil of the excitation device and the magnetic bearing are configured to generate the thrust force and the counter-force, respectively, along an axis in which the delivery element is configured to deliver the fluid.
NUESSER however does teach an axial pump with magnetic bearings (FIG. 1). Therefore, since the technique of measuring the damped oscillation to determine the viscosity of blood in a blood pump as taught by MILES (para. 58) can be used on any degree of freedom of the rotor (para. 46), then it can also be used no matter what the overall flow direction of the blood is so long as the magnetic bearings can be controlled and the position of the rotor can be sensed. Therefore it would have been obvious for one of ordinary skill in the art to use the viscosity measuring technique of MILES on any pump with a magnetically suspended rotor.  Please note that MILES states in para. 46 that any lateral motion can be used for this measurement and mentions the y-axis.  FIG. 1B shows that blood flow is in the x-y plane, just not specifically along the y-axis since FIG. 1A shows that the inlet and outlet are offset from the y-axis.  So the blood flow of MILES is in the y direction, just not specifically along the y axis.  NUESSER teaches an axial magnetic bearing (9 and 10 in FIG. 1), thus meeting the limitations of claim 4.
Regarding claim 2:  MILES discloses:  a control device configured to determine a fluid-mechanically effective parameter of the fluid based on the measurement of the oscillation behaviour of the delivery element (controller in para. 13).
Regarding claim 3:  MILES discloses:  the fluid-mechanically effective parameter includes a density of the fluid, a viscosity (para. 25) of the fluid, or both.
Regarding claim 5:  MILES discloses:  a control device (controller in para. 13) configured to determine the measurement of the oscillation behaviour from at least the oscillation frequency (para. 58) of the delivery element measured after the oscillation of the delivery element is caused (para. 58).
Regarding claim 6:  MILES discloses:  a sensor configured to measure an oscillation amplitude of the delivery element (position sensor in para. 29), wherein the oscillation amplitude is also indicative of the measurement of the oscillation behaviour of the delivery element.
Regarding claim 7:  MILES discloses:  a control device configured (controller in para. 13) to determine the measurement of the oscillation behaviour from at least the oscillation decay behaviour of the delivery element measured after the oscillation of the delivery element is caused (para. 58).
Regarding claim 8:  MILES discloses:  a control device (controller in para. 13) configured to determine the measurement of the oscillation behaviour from at least an energy expense to cause the oscillation of the delivery element (para. 43-45).
Regarding claim 9:  MILES discloses:  a control device (controller in para. 13) configured to determine the measurement of the oscillation behaviour when the delivery element is idle and non-rotating (unsuspended in para. 10) and the magnetic bearing is self-centering in a radial direction (by the VZP algorithm; para. 27).
Regarding claim 10:  MILES discloses:  a control device (controller in para. 13) configured to determine the measurement of the oscillation behaviour during fluid delivery (para. 28 “of fluid passing therethough”; para. 48).
Regarding claim 11:  MILEs discloses:  a control device (controller in para. 13) configured to determine the measurement of the oscillation behaviour from at least a rotational speed of the delivery element (para. 48), a reaction force of a produced fluid pressure on the magnetic bearing, or both, during operation of the fluid pump.
Regarding claim 12:  MILES discloses:  the fluid is a liquid (blood in para. 13).
Regarding claim 13:  MILES discloses:  the counter-force is a result of a closed-loop control of the magnetic bearing (FIG. 1C; para. 27).
Regarding claim 14:  MILES discloses:  a sensor configured to measure a reaction force of a produced fluid pressure on the magnetic bearing of the delivery element during operation of the fluid pump (para. 45), wherein the measurement of the oscillation behaviour is also indicated by the reaction force of the produced fluid pressure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-4, 6, and 12-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2, 3, 8, 9, 11, and 12 of U.S. Patent No. 9,297,735. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are anticipated by the claims of ‘735.
Regarding claim 1:  The limitations of this claim are anticipated by claim 2 of ‘735.
Regarding claim 2:  The limitations of this claim are anticipated by claim 2 of ‘735.
Regarding claim 3:  The limitations of this claim are anticipated by claims 2 and 12 of ‘735.
Regarding claim 4:  The limitations of this claim are anticipated by claim 2 of ‘735.
Regarding claim 6:  The limitations of this claim are anticipated by claims 2 and 3 of ‘735.
Regarding claim 12:  The limitations of this claim are anticipated by claims 2 and 9 of ‘735.
Regarding claim 13:  The limitations of this claim are anticipated by claims 2 and 11 of ‘735.
Regarding claim 14:  The limitations of this claim are anticipated by claims 2 and 8 of ‘735.
Regarding claim 15:  The limitations of this claim are anticipated by claim 2 of ‘735.
Regarding claim 16:  The limitations of this claim are anticipated by claim 2 of ‘735.
Regarding claim 17:  The limitations of this claim are anticipated by claims 1 and 11 of ‘735.
Regarding claim 18:  The limitations of this claim are anticipated by claims 1 and 11 of ‘735.
Regarding claim 19:  The limitations of this claim are anticipated by claims 1 and 11 of ‘735.
Regarding claim 20:  The limitations of this claim are anticipated by claims 1 and 11 of ‘735.
Claim(s) 1, 2, 4, 5, 6, 7, 12, 13, 15, 16, 17, and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2, 3, 4, 5, and 6 of U.S. Patent No. 10,060,843. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are anticipated by the claims of ‘843.
Regarding claim 1:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 2:  The limitations of this claim are anticipated by claim of 2 ‘843.
Regarding claim 4:  The limitations of this claim are anticipated by claims 2 and 6 of ‘843.
Regarding claim 5:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 6:  The limitations of this claim are anticipated by claim 3 of ‘843.
Regarding claim 7:  The limitations of this claim are anticipated by claim 4 of ‘843.
Regarding claim 12:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 13:  The limitations of this claim are anticipated by claims 2 and 5 of ‘843.
Regarding claim 15:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 16:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 17:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 18:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 19:  The limitations of this claim are anticipated by claim 2 of ‘843.
Regarding claim 20:  The limitations of this claim are anticipated by claim 2 of ‘843.
Claim(s) 1, 2, 3, 4, 6, 12, 13, 15, 16, 17, 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 2, 3, 9, 11, 12 of U.S. Patent No. 10,942,103. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the claims of the present application are anticipated by the claims of ‘103.
Regarding claim 1:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 2:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 3:  The limitations of this claim are anticipated by claim 12 of ‘103.
Regarding claim 4:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 6:  The limitations of this claim are anticipated by claim 3 of ‘103.
Regarding claim 12:  The limitations of this claim are anticipated by claims 2 and 9 of ‘103.
Regarding claim 13:  The limitations of this claim are anticipated by claims 2 and 11 of ‘103.
Regarding claim 15:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 16:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 17:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 18:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 19:  The limitations of this claim are anticipated by claim 2 of ‘103.
Regarding claim 20:  The limitations of this claim are anticipated by claim 2 of ‘103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856